GARDEN, JUDGE:
From March 21, 1976 through April 13, 1976 one Joseph C. Stanley, an inmate in respondent’s Spencer State Hospital, was confined in claimant’s hospital for medical reasons. This claim is similar to the six claims that arose in Claim No. CC-76-114 a-f. In those claims we made awards on February 4, 1977, in view of the fact that the respective answers filed on behalf of the respondent indicated that there were sufficient funds on hand at the close of fiscal 1975-76 from which the claims could have been paid. We later, in a subsequent opinion issued on February 18, 1977, reversed our position in view of the fact that we were advised that there were not sufficient funds on hand from which these claims could have been paid, and we denied the claims on the basis of Airkem Sales and Service, et al v. Department of Mental Health, 8 Ct. Cl. 180 (1971).
In the answer filed in the present claim the respondent admits the validity of the claim, but again alleges that there were insufficient funds on hand from which this claim could have been paid at the close of fiscal 1975-76. In this case we again must apply Airkem Sales and Service, supra, and deny an award.
Claim disallowed.